ON MOTION FOR REHEARING.
I am not satisfied with the decision of this appeal and am of opinion a rehearing should have been granted.
It seems to me that the court is constituted the conservator of estates, and that even in the absence of objection made to the confirmation of a sale of estate property, the court with propriety should refuse to order a confirmation where, from facts appearing or within its knowledge, the purchase price is wholly inadequate. Under such circumstances, it would seem to me proper for the court to order a resale, in order to protect an estate from despoliation. The questions involved are so important and far-reaching in effect that I think the motion for a rehearing should have been granted. *Page 495